Case 1:17-cv-04789-JGK-SN Document 119 Filed 10/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDELMAN ARTS, INC.,
Plaintiff, 17-cv-4789 (JGK)
- against - ORDER
REMKO SPOELSTRA, JASON HOLLOWAY, SSR
INVEST SWITZERLAND, SWISS BUSINESS

COUNCIL and JOHN DOE,

Defendants.

 

JOHN G. KOELTL, District Judge:

For reasons stated at the conference held on October 1,
2020, the motion to intervene by Holdrum Investments NA, Dkt.
No. 110, is denied. The Clerk is directed to close Dkt. No. 110.
SO ORDERED.

Dated: New York, New York
October 1, 2020

 

Sef lobe

/ John G. Koeltl
United States District Judge

 
